Exhibit 10.5 THE SAVINGS AND INVESTMENT PLAN FOR EMPLOYEES OF WEINGARTEN REALTY INVESTORS AMENDMENT FOR THE FINAL 415 REGULATIONS ARTICLE I PREAMBLE 1.1 Effective date of Amendment. This Amendment is effective for limitation years and plan years beginning on or after July 1, 2007, except as otherwise provided herein. 1.2 Superseding of inconsistent provisions.This Amendment supersedes the provisions of the Plan to the extent those provisions are inconsistent with the provisions of this Amendment. 1.3 Employer's Election.The Employer adopts all Articles of this Amendment. 1.4 Construction.Except as otherwise provided in this Amendment, any reference to "Section" in this Amendment refers only to sections within this Amendment, and is not a reference to the Plan. The Article and Section numbering in this Amendment is solely for purposes of this Amendment, and does not relate to any Plan article, section or other numbering designations. 1.5 Effect of restatement of Plan. If the Employer restates the Plan, then this Amendment shall remain in effect after such restatement unless the provisions in this Amendment are restated or otherwise become obsolete (e.g., if the Plan is restated onto a plan document which incorporates the final Code §415 Regulation provisions). ARTICLE II EMPLOYER ELECTIONS 2.1 Default Provisions.The following defaults shall apply. (a) The provisions of the Plan setting forth the definition of compensation for purposes of Code § 415 (hereinafter referred to as "415 Compensation"), as well as compensation for purposes of determining Highly Compensated Employees pursuant to Code § 414(q) and for top-heavy purposes under Code § 416 (including the determination of Key Employees), shall be modified by: (1) including payments for unused sick, vacation or other leave paid after severance of employment, unless the current plan Compensation definition specifically excludes one or more of these categories.To the extent some but not all of these forms of leave payments are currently excluded from plan Compensation, only those particular excluded categories shall remain excluded for purposes of this Amendment and 415 Compensation shall be the same as what the Plan currently provides in this regard (Section 3.2(b)), (2) including scheduled payments from nonqualified unfunded deferred compensation plans paid either before or after severance of employment unless the current plan Compensation definition excludes such compensation, then 415 Compensation shall be the same as what the Plan currently provides in this regard (Section 3.2(b)), (3) excluding salary continuation payments for participants in military service unless the current plan Compensation definition includes such compensation, then 415 Compensation shall be the same as what the Plan currently provides in this regard (Section 3.2(c)), and (4) excluding salary continuation payments for disabled participants unless the current plan Compensation definition includes such compensation, then 415 Compensation shall be the same as what the Plan currently provides in this regard (Section 3.2(d)). b. The "first few weeks rule" does not apply for purposes of 415 Compensation (Section 3.3). ARTICLE III FINAL SECTION 415 REGULATIONS 3.1 Effective date. The provisions of this Article III shall apply to limitation and plan years beginning on and after July 1, 2007. 3.2 415 Compensation paid after severance from employment. 415 Compensation shall be adjusted, as set forth herein for the following types of compensation paid after a Participant's severance from employment with the Employer maintaining the Plan (or any other entity that is treated as the Employer pursuant to Code § 414(b), (c), (m) or (o)). However, amounts described in subsections (a) and (b) below may only be included in 415 Compensation to the extent such amounts are paid by the later of 2 1/2 months after severance from employment or by the end of the limitation year that includes the date of such severance from employment. Any other payment of compensation paid after severance of employment that is not described in the following types of compensation is not considered 415 Compensation within the meaning of Code § 415(c)(3), even if payment is made within the time period specified above. (a)Regular pay. 415 Compensation shall include regular pay after severance of employment if: (1) The payment is regular compensation for services during the participant's regular working hours, or compensation for services outside the participant's regular working hours (such as overtime or shift differential), commissions, bonuses, or other similar payments; and (2) The payment would have been paid to the participant prior to a severance from employment if the participant had continued in employment with the Employer. (b)Leave cashouts and deferred compensation. Unless otherwise specified in Section 2.1(a), leave cashouts shall be included in 415 Compensation if those amounts would have been included in the definition of 415 Compensation if they were paid prior to the participant's severance from employment, and the amounts are payment for unused accrued bona fide sick, vacation, or other leave, but only if the participant would have been able to use the leave if employment had continued. In addition, unless otherwise specified in Section 2.1(a) deferred compensation shall be included in 415 Compensationif the compensation would have been included in the definition of 415 Compensation if it had been paid prior to the participant's severance from employment, and the compensation is received pursuant to a nonqualified unfunded deferred compensation plan, but only if the payment would have been paid at the same time if the participant had continued in employment with the Employer and only to the extent that the payment is includible in the participant's gross income. (c)Salary continuation payments for military service participants. Unless otherwise specified in Section 2.1(a), 415 Compensation does not include payments to an individual who does not currently perform services for the Employer by reason of qualified military service (as that term is used in Code § 414(u)(1)) to the extent those payments do not exceed the amounts the individual would have received if the individual had continued to perform services for the Employer rather than entering qualified military service. (d)Salary continuation payments for disabled Participants.Unless otherwise specified in Section 2.1(a), 415 Compensation does not include compensation paid to a participant who is permanently and totally disabled (as defined in Code § 22(e)(3)). This provision shall apply to all participants. 3.3 Administrative delay ("the first few weeks") rule. 415 Compensation for a limitation year shall not include amounts earned but not paid during the limitation year solely because of the timing of pay periods and pay dates. 3.4 Inclusion of certain nonqualified deferred compensation amounts. If the Plan's definition of Compensation for purposes of Code § 415 is the definition in Regulation Section 1.415(c)-2(b) (Regulation Section 1.415-2(d)(2) under the Regulations in effect for limitation years beginning prior to July 1, 2007) and the simplified compensation definition of Regulation 1.415(c)-2(d)(2) (Regulation Section 1.415-2(d)(10) under the Regulations in effect for limitation years prior to July 1, 2007) is not used, then 415 Compensation shall include amounts that are includible in the gross income of a Participant under the rules of Code § 409A or Code § 457(f)(1)(A) or because the amounts are constructively received by the Participant. (Note if the Plan’s definition of Compensation is W-2 wages or wages for withholding purposes, then these amounts are already included in Compensation.) 3.5 Definition of annual additions.The Plan's definition of "annual additions" is modified as follows: (a)Restorative payments. Annual additions for purposes of Code § 415 shall not include restorative payments. A restorative payment is a payment made to restore losses to a Plan resulting from actions by a fiduciary for which there is reasonable risk of liability for breach of a fiduciary duty under ERISA or under other applicable federal or state law, where participants who are similarly situated are treated similarly with respect to the payments. Generally, payments are restorative payments only if the payments are made in order to restore some or all of the plan's losses due to an action (or a failure to act) that creates a reasonable risk of liability for such a breach of fiduciary duty (other than a breach of fiduciary duty arising from failure to remit contributions to the Plan). This includes payments to a plan made pursuant to a Department of Labor order, the Department of Labor's Voluntary Fiduciary Correction Program, or a court-approved settlement, to restore losses to a qualified defined contribution plan on account of the breach of fiduciary duty (other than a breach of fiduciary duty arising from failure to remit contributions to the Plan). Payments made to the Plan to make up for losses due merely to market fluctuations and other payments that are not made on account of a reasonable risk of liability for breach of a fiduciary duty under ERISA are not restorative payments and generally constitute contributions that are considered annual additions. (b)Other Amounts. Annual additions for purposes of Code § 415 shall not include: (1) The direct transfer of a benefit or employee contributions from a qualified plan to this Plan; (2)
